Citation Nr: 1700102	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-09 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2016, and a rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1989 to November 1993 and from December 2006 to May 2007, including service in Iraq, earning the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the appeal period, the RO increased the initial rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective February 3, 2016.  However, as that increase did not represent a total grant of benefits sought on appeal, the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).
   
The Veteran presented sworn testimony at a hearing before the undersigned in October 2016.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 3, 2016, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms including flattened affect; panic attacks occurring more than once a week; impairment of short- and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

2.  Since February 3, 2016, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas due to symptoms including suicidal ideation; obsessional rituals which interfere with routine activities; and an inability to establish and maintain effective relationships.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD have been met prior to February 3, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating of 70 percent for PTSD have been met beginning February 3, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-connected PTSD.  For the reasons set forth below, the Board finds that he is entitled to a rating of 50 percent for PTSD prior to February 3, 2016, and a rating of 70 percent thereafter. 

Applicable Law

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.
 
Pursuant to 38 C.F.R. § 4.130 relating to rating mental disorders, a 50 percent rating will be assigned for PTSD which is productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating will be assigned for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Analysis

The preponderance of the evidence supports a finding that prior February 3, 2016, the Veteran's disability picture for PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.   During this period the Veteran's symptomatology was primarily marked by poor concentration; memory impairment; chronic sleep impairment; nightmares; recurrent depression, irritability and anxiety; markedly diminished interest for participating in activities; feelings of detachment or estrangement from friends and family; restricted range of affect; difficulty establishing and maintaining effective work and social relationships; flashbacks; panic attacks multiple times per week; hypervigilance; paranoia and exaggerated startle response.  See November 2008, January 2010 and February 2013 VA Examination Reports; see also VA Medical Records; June 2008 and January 2009 Written Statements from Veteran's Wife; January 2009 Notice of Disagreement; March 2010 Written Statement from Veteran.  He demonstrated occupational impairment with reduced reliability and productivity because the VA examiners noted that he had a significant level of discomfort at work, had problems with concentration and forgetfulness that reduced his productivity, and needed to take several days off every couple of months in order to "decompress" from work.  He also showed social impairment with reduced reliability and productivity in that his irritability and anger placed a strain on his marriage and relationships with his children, he did not enjoy or engage in recreational activities, and he became increasingly isolative.  Thus, a 50 percent rating is warranted prior to February 3, 2016.

The preponderance of the evidence supports a finding that beginning February 3, 2016, the Veteran's disability picture for PTSD more nearly approximated occupational and social impairment with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).   During this period the Veteran's PTSD symptoms included not only those discussed above, but also suicidal ideation, obsessional rituals which interfere with routine activities and an inability to establish and maintain effective relationships.  See February 2016 VA Examination Report.  The February 2016 VA examiner noted that the Veteran had a significant increase in symptoms from his previous VA examination in 2013, causing him to quit his job at the sheriff's office.  The Veteran reported that he could no longer work in that capacity because it was "pushing too many buttons," indicating his inability to perform his duties in the face of increasing stress.  The Veteran also reported quitting a job as garbage collector because of difficulty controlling irritability and anger.  The VA examiner noted that the Veteran has considerable difficulty with concentration and memory, which causes him to be unable to complete tasks at home.  With regard to social impairment, the Veteran reported a decline in quantity and quality of social interactions since leaving his job at the sheriff's office, and the examiner determined that this was due to the Veteran's preference to remain at home rather than interact with others because of his PTSD symptomatology.  Thus, a 70 percent rating is warranted from February 3, 2016.  

The Veteran testified that a grant of a 50 percent rating for PTSD prior to February 3, 2016 and a rating of 70 percent thereafter would satisfy his appeal.  See October 2016 Hr'g Tr. at 20.  Thus, the Board need not address whether higher ratings are warranted.  See AB, 6 Vet. App. at 38.
  

ORDER

An initial rating of 50 percent for PTSD prior to February 3, 2016 and a rating of 70 percent thereafter is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


